DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on November 29, 2020.
Claims 1–20 are currently pending and have been examined.
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:
In claim 18, line 3, “the waste bin owner,” should read “the waste bin owner, comprising:” for grammatical clarity.
In claim 18, line 22, “wherein the message other is a custom message” should read “wherein the message is a custom message” for grammatical clarity.
In claim 19, line 2, “receive waste; a cloud server that receives” should read “receive waste, and a cloud server receives” for grammatical clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12–18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.
Claim 12, line 4, references “an illegal item” but neither the claim nor the specification explain what this illegal item would be.  The specification refers to “illegal or banned items” (¶ 112, 497) but it is does not explain them any further.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this limitation because the claim does not explain what items these would be.  Here, the specification would need to explain which items are illegal items, or how to determine if an item is an illegal item.  Claims 13–18 are also rejected due to their dependency on claim 12.
Claim 16, line 41, references “a 110 x 70 detection zone” but neither the claim nor the specification explain what this detection zone would be.  The specification refers to “a 110 x 70 detection zone” (¶ 646) but it is does not explain it any further.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this limitation because the claim does not explain what a detection zone is.  Here, the specification would need to explain what the detection zone is, and what measurement unit the 110 x 70 area is.  Claims 17 and 18 are also rejected due to their dependency on claim 16.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1–18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 is a system claim that claims a waste bin owner in lines 3, 17, and 21 and waste collection operators in lines 13–14.  Thus claim 1 is directed to a human organism.  Claims 2–18 are also rejected due to their dependency on claim 1.
Claim 10 is a system claim that claims a waste bin owner, waste collection operator, and waste collection vehicle driver in lines 3–4.  Thus claim 10 is directed to a human organism.  Claims 11–18 are also rejected due to their dependency on claim 10.
Claim 11 is a system claim that claims a waste bin owner, waste collection operator, and waste collection vehicle driver in lines 3–4.  Thus claim 11 is directed to a human organism.  Claims 12–18 are also rejected due to their dependency on claim 11.
Claim 12 is a system claim that claims a waste bin owner, waste collection operator, and waste collection vehicle driver in lines 3–4.  Thus claim 12 is directed to a human organism.  Claims 13–18 are also rejected due to their dependency on claim 12.
Claim 14 is a system claim that claims a waste bin owner in lines 21–22, 38, and 50.  Thus claim 14 is directed to a human organism.  Claims 15–18 are also rejected due to their dependency on claim 14.
Claim 15 is a system claim that claims a waste bin owner in lines 8, 11, 14, 16, 19, 22, 26, 30, 34, 37, 40, 43, 46, and 48–49.  Thus claim 15 is directed to a human organism.  Claims 16–18 are also rejected due to their dependency on claim 15.
Claim 18 is a system claim that claims a waste collection vehicle driver in lines 1 and 22–23 and a waste bin owner in line 3.  Thus claim 18 is directed to a human organism.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–18 are directed to a machine (“A waste management system”), and claims 19–20 are directed to a process (“A method”).  Thus, claims 19 and 20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 19 and 20, however, are directed to an abstract idea without significantly more.  For claim 19, the specific limitations that recite an abstract idea are:
 . . . receive a plurality of signals from the plurality of . . . waste bin . . .; 
calculating from the plurality of signals RFID tag digital data, a geospatial position, and altitude information for a waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals waste fill level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a temperature, a humidity, and pressure information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals air quality index information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a smoke level and gas type information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a waste type, a waste volume, a litter type, a litter level, a biohazardous waste type, and biohazardous waste level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a pathogen type and biosafety level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a waste bin tilt position and waste weight information for the waste collection vehicle to collect waste from the plurality of waste bins; and 
calculating from the plurality of signals an optimal strategy for the waste collection vehicle to collect waste from the plurality of waste bins.
The claims, therefore, recite calculating a strategy for collecting waste from various signal data, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  The additional elements of the claims are various generic computer components to implement this abstract idea (“cloud server”, “wireless network”, and “smart waste bin sensor device”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer collect, send, and receive signals.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 19 is not patent eligible.
For dependent claim 20, the claim has been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the calculations recited in claim 19 by further specifying how the calculations are used—“a set of waste bins statistics . . . to modify the current optimal waste collection vehicle route”.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kekalainen et al., U.S. Patent App. No. 2016/0300297 (“Kekalainen”) in view of Shahabdeen, U.S. Patent App. No. 2016/0179065 (“Shahabdeen”).
EXAMINER NOTE (claim 1): The limitation “to reduce the operating cost” only recites intended use, and is therefore not given patentable weight.  If Applicant seeks to claim this intended use step, Applicant is advised to amend this language to be an additional limitation, for example, as “by the waste collection vehicle; and reducing the operating cost . . .”.  For the purposes of examination, the limitation “to reduce the operating cost” has been considered as if it were an additional limitation.
Kekalainen teaches:
A waste management system comprising (¶ 52: waste collection system): 
a waste bin storing a waste, wherein the waste bin comprises a smart waste bin sensor device installed on the waste bin of a waste bin owner (¶ 52: waste containers with sensors); 
wherein the smart waste bin sensor device comprises a set of sensors (¶ 52: waste containers with sensors), wherein the set of sensors sends and receives signals through a wireless network to a cloud server (¶ 57: wireless interface for communicating signals over interface); . . .
a waste recycling facility, wherein the waste recycling facility comprises a set of waste collection operators, a set of waste collection vehicles, and a waste collection facility (¶ 62: waste recycling facility and vehicles for waste collection; ¶ 30: operators of vehicles); 
a neighborhood public biohazardous waste alert . . . a biohazardous waste level (¶ 52: sensing biodegrading states for health hazards; ¶ 59: biological waste detection) . . .; 
a neighborhood public biosafety alert . . . a biosafety level (¶ 52: sensing biodegrading states for health hazards; ¶ 58–59: biological waste detection to prevent spread of microbes) . . .; . . . and
wherein the cloud server creates with a signal from the set of sensors a set of waste bin statistics for the waste bin (¶ 58: server system maintains models and patterns), wherein the cloud server uses the set of waste bin statistics to generate an optimal strategy for a real-time waste collection service of the waste bin by the waste collection vehicle to reduce the operating cost (¶ 61: server system creates optimal service strategy for vehicles to reduce operating costs).
Kekalainen does not teach: a waste bin mobile application, wherein the waste bin mobile application comprises a set of functionalities to set up, control, and display data results of the smart waste bin sensor device; a waste collection facility application, wherein the waste collection facility application comprises a set of functionalities to monitor waste management system performance, display waste collection routes, and service the waste bin; a neighborhood public . . . waste alert, wherein the neighborhood public . . . waste alert is sent to the waste bin mobile application installed on a mobile device of the waste bin owner within specified distance of the waste bin in which a . . . waste level is above a predetermined threshold level; a neighborhood public . . . alert, wherein the neighborhood public . . . alert is sent to the waste bin mobile application installed on the mobile device of the waste bin owner within a specified distance of the waste bin in which a . . . level is above a predetermined threshold level; and wherein the cloud server comprises a cloud sever memory, wherein the cloud server memory comprises a waste bin model, wherein the waste bin model comprises a set of waste bin attributes.
	Shahabdeen, however, teaches:
a waste bin mobile application, wherein the waste bin mobile application comprises a set of functionalities to set up, control, and display data results of the smart waste bin sensor device (¶ 24: mobile application for alerts;  ¶ 23: set up of system); 
a waste collection facility application, wherein the waste collection facility application comprises a set of functionalities to monitor waste management system performance, display waste collection routes, and service the waste bin (¶ 24: mobile application for alerts;  ¶ 8: service condition alerts); 
a neighborhood public . . . waste alert, wherein the neighborhood public . . . waste alert is sent to the waste bin mobile application installed on a mobile device of the waste bin owner within specified distance of the waste bin in which a . . . waste level is above a predetermined threshold level (¶ 24: event alerts sent to mobile application; ¶ 23: event triggered based on level exceeding certain percentage); 
a neighborhood public . . . alert, wherein the neighborhood public . . . alert is sent to the waste bin mobile application installed on the mobile device of the waste bin owner within a specified distance of the waste bin in which a . . . level is above a predetermined threshold level (¶ 24: event alerts sent to mobile application; ¶ 23: event triggered based on level exceeding certain percentage); and
wherein the cloud server comprises a cloud sever memory, wherein the cloud server memory comprises a waste bin model, wherein the waste bin model comprises a set of waste bin attributes (¶ 20–21: cloud platform for storing sensor data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kekalainen et al., U.S. Patent App. No. 2016/0300297 (“Kekalainen”) in view of Shahabdeen, U.S. Patent App. No. 2016/0179065 (“Shahabdeen”) and Kruse et al., U.S. Patent App. No. 2020/0068368 (“Kruse”).
Kekalainen and Shahabdeen teach all the limitations of claim 1 above, and Kekalainen further teaches:
The waste management system of claim 1, wherein the smart waste bin sensor device comprises: a front side with a set of sensors (¶ 57: sensors); 
a waste bin model information (¶ 57: waste container with identification code) . . ..
The combination of Kekalainen and Shahabdeen does not teach: a rear side with a smart waste bin sensor device installation instructions; a single board microcomputer; and a battery to power the smart waste bin sensor device.



	Kruse, however, teaches:
a rear side with a smart waste bin sensor device installation instructions (¶ 63: label with provisioning instructions for how and where to install sensor); 
a single board microcomputer (¶ 40: sensor includes microcontroller); and 
a battery to power the smart waste bin sensor device (¶ 40: sensor includes battery for power).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the mobile application in Shahabdeen by adding the sensor components from Kruse.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating installation of these various sensors—a benefit explicitly disclosed by Kruse (¶ 4–5: need for reducing labor intensive effort of provisioning sensors; ¶ 6: invention addresses problem through providing provisioning instructions).  Kekalainen, Shahabdeen, and Kruse are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these systems together.
Claims 3–9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kekalainen et al., U.S. Patent App. No. 2016/0300297 (“Kekalainen”) in view of Shahabdeen, U.S. Patent App. No. 2016/0179065 (“Shahabdeen”); Kruse et al., U.S. Patent App. No. 2020/0068368 (“Kruse”); Luxford, U.S. Patent App. No. 2015/0298903 (“Luxford”); Lyman, U.S. Patent App. No. 2015/0307273 (“Lyman”); and Field, U.S. Patent App. No. 2014/0127742 (“Field”).
For claim 3, Kekalainen and Shahabdeen teach all the limitations of claim 2 above, and Kekalainen further teaches:
The waste management system of claim 2, wherein the set of sensors inside the smart waste bin sensor device comprises: . . . a location sensor to detect, measure, and monitor a geospatial position and an altitude (¶ 57: position sensor for location); 
a fill level sensor to detect, measure, and monitor a waste fill level (¶ 52: sensor for volume in containers); 
a temperature sensor to detect, measure, and monitor a temperature (¶ 58: sensors for temperature within containers); . . .
a pressure sensor to detect, measure, and monitor a pressure (¶ 59: pressure monitored); 
an air quality sensor to detect, measure, and monitor an air quality index (¶ 60: sensors for concentration of gas in the air); . . . 
a gas sensor to detect, measure, and monitor a gas type (¶ 60: sensors for monitoring gas generation); . . . 
a motion sensor to detect, measure, and monitor a motion event (¶ 306: hand and body proximity sensors); 
a waste and litter sensor to detect, measure, and monitor a waste type, a waste volume, a litter type, a litter level, a biohazardous waste type, and a biohazardous waste level (¶ 52: volume sensor, and sensors to determine state of waste including biodegrading and health hazard levels) . . .. 
Kekalainen does not teach: wherein the set of sensors sends and receives signals through the wireless network to the cloud server.
	Shahabdeen, however, teaches:
wherein the set of sensors sends and receives signals through the wireless network to the cloud server (¶ 20–21: cloud platform for sending and receiving sensor data over network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the sensor components in Kruse by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen and Shahabdeen are both related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more efficient by combining these systems together.
The combination of Kekalainen and Shahabdeen does not teach: an RFID tag sensor to detect, measure, and monitor an RFID tag digital data; and a humidity sensor to detect, measure, and monitor a humidity.
Kruse, however, teaches:
an RFID tag sensor to detect, measure, and monitor an RFID tag digital data (¶ 40: RFID); and
a humidity sensor to detect, measure, and monitor a humidity (¶ 40: humidity detector). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the mobile application in Shahabdeen by adding the sensor components from Kruse.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating installation of these various sensors—a benefit explicitly disclosed by Kruse (¶ 4–5: need for reducing labor intensive effort of provisioning sensors; ¶ 6: invention addresses problem through providing provisioning instructions).  Kekalainen, Shahabdeen, and Kruse are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these systems together.
The combination of Kekalainen, Shahabdeen, and Kruse does not teach: an ambient light sensor to detect, measure, and monitor an ambient light level.
	Luxford, however, teaches:
an ambient light sensor to detect, measure, and monitor an ambient light level (¶ 92: light sensor).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, and the sensor components in Kruse by adding the additional sensors from Luxford.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving waste collection frequencies—a benefit explicitly disclosed by Luxford (¶ 2: current methods have less than optimum collection frequencies; ¶ 4–5: invention in part provides better monitoring for improving waste collection) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, and Luxford are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these systems together.
The combination of Kekalainen, Shahabdeen, Kruse, and Luxford does not teach: a smoke sensor to detect, measure, and monitor a smoke level; and an accelerometer sensor to detect, measure, and monitor a waste bin tilt position.
	Lyman, however, teaches:
a smoke sensor to detect, measure, and monitor a smoke level (¶ 29: smoke sensor); and
an accelerometer sensor to detect, measure, and monitor a waste bin tilt position (¶ 38: accelerometer for detecting tipping).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, and the additional sensors in Luxford by adding the additional sensors from Lyman.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of further automating waste management—a benefit explicitly disclosed by Lyman (¶ 3: automation of waste management lagging behind other areas; ¶ 4: invention addresses issue through automated waste management method) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these systems together.
The combination of Kekalainen, Shahabdeen, Kruse, Luxford, and Lyman does not teach: a pathogen biosensor to detect, measure, and monitor a pathogen type and a biosafety level.
	Field, however, teaches:
a pathogen biosensor to detect, measure, and monitor a pathogen type and a biosafety level (¶ 25: pathogen sensor). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, the additional sensors in Luxford, and the additional sensors in Lyman by adding the additional sensors from Field.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving safety of contents of a packaging—through sensor monitoring—a benefit explicitly disclosed by Field (¶ 3: need for incorporating sensors for monitoring products; ¶ 4: invention addresses issue through various sensors for sensing properties).  Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these systems together.
For claim 4, Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field teach all the limitations of claim 3 above, and Kekalainen further teaches:
The waste management system of claim 3, wherein the smart waste bin sensor device is installed inside a waste bin body, wherein the set of sensors detect, measure, and monitor environmental conditions inside the waste bin (¶ 52: conditions inside waste container monitored), . . .. 
Kekalainen does not teach: wherein the set of sensors sends and receives signals through the wireless network to the cloud server.
	Shahabdeen, however, teaches:
wherein the set of sensors sends and receives signals through the wireless network to the cloud server (¶ 20–21: cloud platform for sending and receiving sensor data over network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the sensor components in Kruse, the additional sensors in Luxford, the additional sensors in Lyman, and the additional sensors in Field by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more efficient by combining these systems together.
For claim 5, Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field teach all the limitations of claim 4 above, and Kekalainen further teaches:
The waste management system of claim 4, wherein the smart waste bin sensor device is installed outside the waste bin body, wherein the set of sensors detect, measure, and 154monitor environmental conditions surrounding the waste bin (¶ 60: conditions outside container can be monitored), . . .. 
Kekalainen does not teach: wherein the set of sensors sends and receives signals through the wireless network to the cloud server.
	Shahabdeen, however, teaches:
wherein the set of sensors sends and receives signals through the wireless network to the cloud server (¶ 20–21: cloud platform for sending and receiving sensor data over network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the sensor components in Kruse, the additional sensors in Luxford, the additional sensors in Lyman, and the additional sensors in Field by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more efficient by combining these systems together.
For claim 6, Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field teach all the limitations of claim 5 above, and Kekalainen further teaches:
The waste management system of claim 5, wherein the smart waste bin sensor device sensor comprises: . . . the location sensor, wherein the location sensor implements, operates, detects, measures, and monitors the geospatial position and the altitude of the waste bin (¶ 57: position sensor for location); 
the fill level sensor, wherein the fill level sensor implements, operates, detects, measures, and monitors the waste fill level inside the waste bin (¶ 52: sensor for volume in containers); 
the temperature, humidity, and pressure sensor, wherein the temperature, humidity, and pressure sensor implements, operates, detects, measures, and monitors the temperature inside or surrounding the waste bin (¶ 58: sensors for temperature within containers); . . .
the temperature, humidity, and pressure sensor, wherein the temperature, humidity, and pressure sensor implements, operates, measures, and monitors the pressure inside or surrounding the waste bin (¶ 59: pressure monitored); 
the air quality sensor, wherein the air quality sensor implements, operates, detects, measures, and monitors the air quality index inside or surrounding the waste bin (¶ 60: sensors for concentration of gas in the air); . . . 
the gas sensor, wherein the gas sensor implements, operates, detects, measures, and monitors the gas type inside or surrounding the waste bin (¶ 60: sensors for monitoring gas generation); . . . 
the motion sensor, wherein the motion sensor implements, operates, detects, measures, and monitors a set of motion events inside or surrounding the waste bin (¶ 306: hand and body proximity sensors); 
the waste and litter sensor, wherein the smart waste bin sensor device is installed inside the waste bin body, wherein the waste and litter sensor implements, operates, detects, measures, and monitors the waste type, the waste volume, the biohazardous waste type, and the biohazardous waste level, wherein the smart waste bin sensor device is installed outside the waste bin body, wherein the waste and litter sensor implements, operates, detects, measures, and monitors the litter type, the litter level, the biohazardous waste type, and the biohazardous waste level (¶ 52: volume sensor, and sensors to determine state of waste including biodegrading and health hazard levels) . . .. 
Kekalainen does not teach: wherein the set of sensors sends and receives signals through the wireless network to the cloud server.
	Shahabdeen, however, teaches:
wherein the set of sensors sends and receives signals through a wireless network to the cloud server (¶ 20–21: cloud platform for sending and receiving sensor data over network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the sensor components in Kruse by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen and Shahabdeen are both related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more efficient by combining these systems together.
The combination of Kekalainen and Shahabdeen does not teach: an RFID tag sensor to detect, measure, and monitor an RFID tag digital data; and a humidity sensor to detect, measure, and monitor a humidity.
Kruse, however, teaches:
the RFID tag sensor, wherein the RFID tag sensor implements, operates, detects, measures, and monitors the RFID tag digital data of the waste bin (¶ 40: RFID); and
the temperature, humidity, and pressure sensor, wherein the temperature, humidity, and pressure sensor implements, operates, detects, measures, and monitors the humidity inside or surrounding the waste bin (¶ 40: humidity detector). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the mobile application in Shahabdeen by adding the sensor components from Kruse.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating installation of these various sensors—a benefit explicitly disclosed by Kruse (¶ 4–5: need for reducing labor intensive effort of provisioning sensors; ¶ 6: invention addresses problem through providing provisioning instructions).  Kekalainen, Shahabdeen, and Kruse are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these systems together.
The combination of Kekalainen, Shahabdeen, and Kruse does not teach: an ambient light sensor to detect, measure, and monitor an ambient light level.
	Luxford, however, teaches:
the ambient light sensor, wherein the ambient light sensor implements, operates, detects, measures, and monitors the ambient light level inside or surrounding the waste bin (¶ 92: light sensor).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, and the sensor components in Kruse by adding the additional sensors from Luxford.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving waste collection frequencies—a benefit explicitly disclosed by Luxford (¶ 2: current methods have less than optimum collection frequencies; ¶ 4–5: invention in part provides better monitoring for improving waste collection) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, and Luxford are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these systems together.
The combination of Kekalainen, Shahabdeen, Kruse, and Luxford does not teach: a smoke sensor to detect, measure, and monitor a smoke level; and an accelerometer sensor to detect, measure, and monitor a waste bin tilt position.



	Lyman, however, teaches:
the smoke sensor, wherein the smoke sensor implements, operates, detects, measures, and monitors the smoke level inside or surrounding the waste bin (¶ 29: smoke sensor); and
an accelerometer sensor, wherein the accelerometer sensor implements, operates, detects, measures, and monitors the waste bin tilt position (¶ 38: accelerometer for detecting tipping).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, and the additional sensors in Luxford by adding the additional sensors from Lyman.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of further automating waste management—a benefit explicitly disclosed by Lyman (¶ 3: automation of waste management lagging behind other areas; ¶ 4: invention addresses issue through automated waste management method) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these systems together.
The combination of Kekalainen, Shahabdeen, Kruse, Luxford, and Lyman does not teach: a pathogen biosensor to detect, measure, and monitor a pathogen type and a biosafety level.



	Field, however, teaches:
the pathogen biosensor, wherein the pathogen biosensor implements, operates, measures, and monitors the pathogen type and the biosafety level inside or surrounding the waste bin (¶ 25: pathogen sensor). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, the additional sensors in Luxford, and the additional sensors in Lyman by adding the additional sensors from Field.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving safety of contents of a packaging—through sensor monitoring—a benefit explicitly disclosed by Field (¶ 3: need for incorporating sensors for monitoring products; ¶ 4: invention addresses issue through various sensors for sensing properties).  Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these systems together.
For claim 7, Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field teach all the limitations of claim 6 above, and Lyman further teaches:
The waste management system of claim 6, wherein the smart waste bin sensor device accelerometer sensor sets the waste fill level of the waste bin to zero when the waste bin is mechanically tipped over (¶ 38: emptying of trash receptacle detected from accelerometer sensor detecting tipping).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, the additional sensors in Luxford, and the additional sensors in Field by adding the additional sensors from Lyman.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of further automating waste management—a benefit explicitly disclosed by Lyman (¶ 3: automation of waste management lagging behind other areas; ¶ 4: invention addresses issue through automated waste management method) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these systems together.
For claim 8, Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field teach all the limitations of claim 7 above, and Shahabdeen further teaches:
The waste management system of claim 7, further comprising a weight sensor installed inside the bottom of the waste bin, wherein the weight sensor implements, operates, detects, measures, and monitors a waste weight inside the waste bin (¶ 15: pressure sensor in bottom of bin for detecting weight in garbage bin), wherein the weight sensor sends and receives signals through the wireless network to the smart waste bin sensor device (¶ 21: sensor data sent and received over network).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the sensor components in Kruse, the additional sensors in Luxford, the additional sensors in Lyman, and the additional sensors in Field by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more efficient by combining these systems together.
For claim 9, Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field teach all the limitations of claim 8 above, and Shahabdeen further teaches:
The waste management system of claim 8, wherein the smart waste bin sensor device is installed outside the waste bin body, wherein the weight sensor is installed inside the bottom of the waste bin, wherein the weight sensor waste weight is used to calculate the waste fill level inside the waste bin (¶ 15: pressure sensor in bottom of bin for detecting weight in garbage bin).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the sensor components in Kruse, the additional sensors in Luxford, the additional sensors in Lyman, and the additional sensors in Field by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more efficient by combining these systems together.
For claim 19, Kekalainen teaches:
A method of operating a waste collection system in which a plurality of several waste bins receive waste; a cloud server that receives signals through a wireless network by a set of sensors of a smart waste bin sensor device installed on the plurality of waste bins to sense the status of one or several of the waste bins, wherein the method includes (¶ 52: waste collection; ¶ 57: wireless interface for communicating signals over interface): . . .
calculating from the plurality of signals . . . a geospatial position, and altitude information for a waste collection vehicle to collect waste from the plurality of waste bins (¶ 57: position sensor for location); 
calculating from the plurality of signals waste fill level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 52: sensor for volume in containers); 
calculating from the plurality of signals a temperature . . . and pressure information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 58: sensors for temperature within containers; ¶ 59: pressure monitored); 
calculating from the plurality of signals air quality index information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 60: sensors for concentration of gas in the air);
calculating from the plurality of signals a . . . gas type information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 60: sensors for monitoring gas generation); . . . 
calculating from the plurality of signals a waste type, a waste volume, a litter type, a litter level, a biohazardous waste type, and biohazardous waste level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 52: volume sensor, and sensors to determine state of waste including biodegrading and health hazard levels); 
calculating from the plurality of signals a . . . biosafety level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 52: sensing biodegrading states for health hazards; ¶ 58–59: biological waste detection to prevent spread of microbes); . . . and
calculating from the plurality of signals an optimal strategy for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 61: server system creates optimal service strategy for vehicles to reduce operating costs).
Kekalainen does not teach: operating the cloud server to receive a plurality of signals from the plurality of smart waste bin sensor devices; calculating from the plurality of signals RFID tag digital data, a geospatial position, and altitude information for a waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals . . . a humidity; calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt and waste weight information for the waste collection vehicle to collect waste from the plurality of waste bins.
	Shahabdeen, however, teaches:
operating the cloud server to receive a plurality of signals from the plurality of smart waste bin sensor devices (¶ 20–21: cloud platform for sending and receiving sensor data over network); and
calculating from the plurality of signals a . . . waste weight information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 15: pressure sensor in bottom of bin for detecting weight in garbage bin).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).
The combination of Kekalainen and Shahabdeen does not teach: calculating from the plurality of signals RFID tag digital data, a geospatial position, and altitude information for a waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals . . . a humidity; calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt.
Kruse, however, teaches:
calculating from the plurality of signals RFID tag digital data (¶ 40: RFID) . . .; and
calculating from the plurality of signals . . . a humidity (¶ 40: humidity detector) . . .. 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the mobile application in Shahabdeen by adding the sensor components from Kruse.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating installation of these various sensors—a benefit explicitly disclosed by Kruse (¶ 4–5: need for reducing labor intensive effort of provisioning sensors; ¶ 6: invention addresses problem through providing provisioning instructions).  Kekalainen, Shahabdeen, and Kruse are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these methods together.
The combination of Kekalainen, Shahabdeen, and Kruse does not teach: calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt.
	Luxford, however, teaches:
calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 92: light sensor).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, and the sensor components in Kruse by adding the additional sensors from Luxford.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving waste collection frequencies—a benefit explicitly disclosed by Luxford (¶ 2: current methods have less than optimum collection frequencies; ¶ 4–5: invention in part provides better monitoring for improving waste collection) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, and Luxford are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these methods together.
The combination of Kekalainen, Shahabdeen, Kruse, and Luxford does not teach: calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt.
	Lyman, however, teaches:
calculating from the plurality of signals a smoke level (¶ 29: smoke sensor) . . .; and
calculating from the plurality of signals a waste bin tilt (¶ 38: accelerometer for detecting tipping) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, and the additional sensors in Luxford by adding the additional sensors from Lyman.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of further automating waste management—a benefit explicitly disclosed by Lyman (¶ 3: automation of waste management lagging behind other areas; ¶ 4: invention addresses issue through automated waste management method) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these methods together.
The combination of Kekalainen, Shahabdeen, Kruse, Luxford, and Lyman does not teach: calculating from the plurality of signals a pathogen type.
	Field, however, teaches:
calculating from the plurality of signals a pathogen type (¶ 25: pathogen sensor) . . .. 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, the additional sensors in Luxford, and the additional sensors in Lyman by adding the additional sensors from Field.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving safety of contents of a packaging—through sensor monitoring—a benefit explicitly disclosed by Field (¶ 3: need for incorporating sensors for monitoring products; ¶ 4: invention addresses issue through various sensors for sensing properties).  Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these methods together.
EXAMINER NOTE (claim 20): The limitation “for the waste collection facility to reduce the operating cost” only recites intended use, and is therefore not given patentable weight.  If Applicant seeks to claim this intended use step, Applicant is advised to amend this language to be an additional limitation, for example, as “by from the plurality of waste bins; and the waste collection facility reducing the operating cost . . .”.  For the purposes of examination, the limitation “for the waste collection facility to reduce the operating cost” has been considered as if it were an additional limitation.
For claim 20, Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field teach all the limitations of claim 19 above, and Kekalainen further teaches:
A method as claimed in claim 19 further comprising: providing the waste collection vehicle with a set of waste bins statistics for each waste bin of the plurality of waste bins to modify the current optimal waste collection 170vehicle route in real time during a collection of waste from the plurality of waste bins for the waste collection facility to reduce the operating cost (¶ 58: server system maintains models and patterns; ¶ 61: server system creates optimal service strategy for vehicles to reduce operating costs). 
Examiner Notes
Claims 10–18 are allowable over the prior art because it would not have been obvious to one of ordinary skill in the art to combine additional references to disclose these limitations.  Although the references cited in the rejections under 35 U.S.C. 103 above disclose the limitations of claims 1–9, it would not necessarily have been obvious to combine additional references, or to combine so many references, to disclose the limitations of claims 10–18.  For these reasons, claims 10–18 have not been rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Kekalainen et al., U.S. Patent App. No. 2015/0323366, discloses sensors for monitoring waste containers and communicating information to a remote location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696          

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696